                    Case 1:20-cv-06795-JPC Document 19 Filed 01/15/21 Page 1 of 1


                                                                                                             Adam E. Collyer
                                                                                                   77 Water Street, Suite 2100
                                                                                                  New York, New York 10005
                                                                                              Adam.Collyer@lewisbrisbois.com
                                                                                                         Direct: 646.783.1723




     January 14, 2021                                                                                     File No. 30975.448




                                                             It is hereby ORDERED that the Initial Pretrial Conference scheduled
     VIA ECF AND ELECTRONIC MAIL
                                                             for January 19, 2020 and all deadlines in this case are ADJOURNED
                                                             sine die. If the parties have not dismissed this case by February 16,
     The Honorable John P. Cronan
                                                             2021, the parties must submit a letter regarding the status of settlement
     United States District Judge
                                                             discussions by that date.
     United States District Court
     Southern District of New York
                                                             Date:   January 15, 2021
     500 Pearl Street
                                                                     New York, New York                  ______________________
     New York, NY 10007
                                                                                                         JOHN P. CRONAN
     CronanNYSDChambers@nysd.uscourts.gov
                                                                                                         United States District Judge
              Re:       Juscinska v. SHK Management, Inc.
                        Docket No. 1:20-cv-06795 (JPC)

     Dear Judge Cronan:

              We represent defendant SHK Management, Inc. (“Defendant”) in this matter. We write on behalf of
     all parties to advise the Court that this matter is settled in principle.

             Now that the parties have come to an agreement, they are preparing a settlement agreement and are in
     the process of negotiating final language. Accordingly, the parties request that the Court adjourn the initial
     conference, currently scheduled for January 19, 2020, sine die. The parties expect to complete settlement and
     dismiss the matter, with prejudice, within the next 30 days.

              We thank the Court for its attention to this matter

                                                                Respectfully,

                                                                /s/ Adam E. Collyer

                                                                Adam E. Collyer of
                                                                LEWIS BRISBOIS BISGAARD & SMITH LLP

     AEC

     cc:      All Counsel of Record




ARIZONA • CALIFORNIA • COLORADO • CONNECTICUT • DELAWARE • FLORIDA • GEORGIA • ILLINOIS • INDIANA • KANSAS • KENTUCKY • LOUISIANA
MARYLAND • MASSACHUSETTS • MINNESOTA • MISSOURI • NEVADA • NEW JERSEY • NEW MEXICO • NEW YORK • NORTH CAROLINA
OHIO • OREGON • PENNSYLVANIA • RHODE ISLAND • TEXAS • UTAH • VIRGINIA • WASHINGTON • WASHINGTON D.C. • WEST VIRGINIA
     4810-4596-0916.1
